NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ALEXSAM, INC.,
Plaintiff-Cross Appellcmt, -
V.
IDT CORPORATION,
Defendant-A.ppellant.
2012-1063, -1064 .
Appea1 from the United States District Court for the
Eastern District of Texas in case rio. 07-CV-0420, Magis-
trate Judge Char1es Everingham.
ON MOTION
ORDER
A1exsam, Inc. moves for an extension of time, until
1\/lay 21, 2012, to submit its principal and response brief.
IDT Corp0ration opp0seS. -

ALEXSAM V. IDT CORP 2
Upon consideration thereof,
I'r ls 0RDERED THAT:
The motion is granted A1exsam’s principal and re-
sponse brief is due 1\/lay 21, 2012.
FOR THE CoURT
MAR 29 mm /S/ Jan H0rba1y
Date J an Horba1y
C1erk
ccc Tim0thy P. MaIoney, Esq.
G1en E. Summers, Esq.
FlLED
325 u.s. coors o1= APPEALs ran
me Fsn§nALclncun
MAR 2 9 2012
.1AN HOHBALY
CLERK